        Case 1:21-cv-00604-JPW Document 1 Filed 04/01/21 Page 1 of 15




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 KELLY J. MAHLER,                          :
                                           :
                    Plaintiff,             :    CIVIL ACTION NO.: __________
                                           :
             v.                            :    JURY TRIAL DEMANDED
                                           :
 AAPC, INC. d/b/a AAPC                     :
 PUBLISHING,
                                           :
                   Defendant.              :


  COMPLAINT FOR DECLARATORY JUDGMENT AND MONETARY
                 AND INJUNCTIVE RELIEF

      For her complaint, KELLY J. MAHLER, by and through her undersigned

counsel Montgomery McCracken Walker & Rhoads, LLP, avers as follows:

                                    PARTIES

      1.    Plaintiff Kelly J. Mahler, OTD, OTR/L (“Plaintiff” or “Dr. Mahler”) is

an individual who at all relevant times herein has been a resident of the

Commonwealth of Pennsylvania. Dr. Mahler is an occupational therapist who

serves school-aged children and adults with a focus in Autism Spectrum Disorder

(“ASD”).

      2.    On information and belief, Defendant AAPC, Inc. d/b/a AAPC

Publishing is a Kansas for-profit corporation with a principal place of business at
        Case 1:21-cv-00604-JPW Document 1 Filed 04/01/21 Page 2 of 15




15519 Pin Oak, Basehor, KS 66007. On information and belief, Defendant is

engaged in the business of publishing materials relating to ASD and selling them to

customers within the jurisdiction of this Court.

                         JURISDICTION AND VENUE

      3.     Jurisdiction is invoked pursuant to 28 U.S.C. § 1331 (federal question)

and 28 U.S.C. §§ 2201 and 2202 (Declaratory Judgment Act), and is proper in this

Court because this litigation arises under federal law, namely 17 U.S.C. §§ 101 et

seq. (Copyright Act) and 15 U.S.C. § 1125 (Lanham Act).

      4.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 2201 and

2202 because there is a substantial and concrete controversy between the parties of

sufficient immediacy that warrants declaratory judgment. Specifically, in a “notice”

dated March 23, 2021, Defendant threatened to file a litigation against Dr. Mahler,

and asserted that Dr. Mahler’s self-publication and sale of several of her own works

of authorship constitutes copyright infringement. This threatens injury to Plaintiff.

      5.     This Court has supplemental jurisdiction over Dr. Mahler’s non-federal

claims because they are so related to the claims arising under federal law that they

form part of the same case and controversy, pursuant to 28 U.S.C. § 1367.

      6.     This court has personal jurisdiction over Defendant because on

information and belief, Defendant targets and conducts business in this District,

including the advertising, sale, and delivery of books and other materials—including
                                          -2-
        Case 1:21-cv-00604-JPW Document 1 Filed 04/01/21 Page 3 of 15




books and materials authored by Dr. Mahler and implicated in this action—to

customers within this District using its own Internet shopping portal and via third-

party e-commerce portals.

      7.     Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(2),

as a substantial part of the events or omissions giving rise to the claims for relief

occurred within this District.

                            FACTUAL BACKGROUND

      8.     Plaintiff is a recognized authority in the field of ASD and is particularly

well-known for her literary and other contributions on the topic of interoception.

      9.     In or about 2009, Defendant published Dr. Mahler’s book Hygiene and

Related Behaviors for Children and Adolescents with Autism Spectrum and Related

Disorders.

      10.    In or about 2011, Defendant published Destination Friendship:

Developing Social Skills for Individuals with Autism Spectrum Disorders or Other

Social Challenges, of which Dr. Mahler is a co-author.

      11.    In or about 2014, Defendant published Sensory Issues and High

Functioning Autism, of which Dr. Mahler is a co-author.




                                          -3-
        Case 1:21-cv-00604-JPW Document 1 Filed 04/01/21 Page 4 of 15




Publication of Interoception: The Eighth Sensory System and The
Comprehensive Assessment of Interoceptive Awareness

      12.   Effective on or about September 25, 2015, Dr. Mahler and Defendant

entered into a Write and Publish Agreement governing the publication of a new book

by Dr. Mahler tentatively titled Interoception (the “September 2015 Agreement”).

See September 2015 Agreement, a copy of which is attached hereto as Exhibit A.

This work was published in or about 2015 under the title Interoception: The Eighth

Sensory System with Dr. Mahler as its sole author.

      13.   On or about March 10, 2016, Dr. Mahler entered into another Write and

Publish Agreement with Defendant intended to govern the publication of a

companion to Interoception: The Eighth Sensory System (the “March 2016

Agreement,” and collectively with the September 2015 Agreement, the “Write and

Publish Agreements”). See March 2016 Agreement, a copy of which is attached

hereto as Exhibit B. The terms of the March 2016 Agreement were the same as

those outlined in the September 2015 contract. The subject work of the March 2016

Agreement was eventually published as The Comprehensive Assessment for

Interoceptive Awareness with Dr. Mahler as its sole author (collectively,

Interoception: The Eighth Sensory System and The Comprehensive Assessment for

Interoceptive Awareness are the “Interoception works”).




                                        -4-
         Case 1:21-cv-00604-JPW Document 1 Filed 04/01/21 Page 5 of 15




        14.   Under the terms of the Write and Publish Agreements, Dr. Mahler

granted limited publication rights to Defendant. Exs. A and B, ¶¶ 2(a)-(c).

        15.   At no time did Dr. Mahler execute an assignment to Defendant of all

her rights, title, and interest in and to her works of authorship. See Exs. A and B, ¶¶

1, 3.

        16.   Defendant was obligated under each of the Write and Publish

Agreements to, inter alia, pay royalties to Dr. Mahler based on an accounting of

sales on at least a quarterly basis. Exs. A and B, ¶¶ 12-13.

        17.   Defendant also was obligated under each of the Write and Publish

Agreements to “advertise the Work by diligently employing usual and legitimate

advertising methods” and “shall at all times keep the market fully supplied with

inventory.” Exs. A and B, ¶ 16.

        18.   Under each of the Write and Publish Agreements, Dr. Mahler had the

right to terminate the contracts if, among other reasons, Defendant failed to comply

with any of the terms and conditions of the contracts. Exs. A and B, ¶¶ 21(a)-(d).

        19.   Upon termination, the Write and Publish Agreements require that “all

rights granted by [Dr. Mahler] to [Defendant] shall revert to [Dr. Mahler].” Exs. A

and B, ¶¶21(d).




                                         -5-
        Case 1:21-cv-00604-JPW Document 1 Filed 04/01/21 Page 6 of 15




Leadership Changes at AAPC

      20.    On information and belief, in or about 2018, Defendant underwent a

leadership change; Brenda Smith Myles relinquished her role as president and left

AAPC, and Serdar Marun became president.

      21.    Thereafter, significant issues arose with respect to Defendant’s

customer service and communication with its authors. These issues rose to the level

of breaches of the Write and Publish Agreements by Defendant, including, inter alia,

failure to adequately keep the market supplied with Dr. Mahler’s works, failure to

properly market and advertise Dr. Mahler’s works, and failure to properly account

for and to pay royalties to Dr. Mahler.

Dr. Mahler Terminates the Agreements

      22.    On November 30, 2018, Dr. Mahler, through counsel, wrote to

Defendant’s counsel detailing Defendant’s various breaches and communicating her

loss of confidence in Defendant’s ability to publish and market her Interoception

works properly (the “November 2018 Mahler Letter”). See November 2018 Mahler

Letter, a copy of which is attached hereto as Exhibit C.

      23.    Defendant responded to Dr. Mahler’s November 2018 letter by denying

the issues raised by Dr. Mahler and without making any effort to cure them.



                                          -6-
        Case 1:21-cv-00604-JPW Document 1 Filed 04/01/21 Page 7 of 15




      24.    Dr. Mahler, through counsel, terminated the Write and Publish

Agreements via a formal Notice of Default and Termination dated January 19, 2019

(the “Termination Notice”). See Termination Notice, a copy of which is attached

hereto as Exhibit D.

      25.    In the Termination Notice, Dr. Mahler detailed the bases for

termination, demanded that the Write and Publish Agreements be deemed

terminated as of February 28, 2019, and demanded the reversion of all rights as

affirmatively required in the Agreements. Ex. D.

Post-Termination Issues

      26.    February 28, 2019, the date of termination of the Write and Publish

Agreements with Defendant, passed with no response from Defendant and no action

by Defendant to honor its post-termination obligations under the Write and Publish

Agreements. See Exs. A and B at ¶ 21(d).

      27.    Following termination of the Write and Publish Agreements, Defendant

filed for and received copyright registrations for various works authored by Dr.

Mahler, including for her Interoception works.

      28.    In or about December 2019, Dr. Mahler, through counsel, wrote to

Defendant, reiterating the breach of contract issues with Defendant.

      29.    Defendant, through its counsel, responded with a letter threatening that

if Dr. Mahler did not “cooperate in the continued performance of [her] contracts,” it
                                         -7-
        Case 1:21-cv-00604-JPW Document 1 Filed 04/01/21 Page 8 of 15




would pursue breach of contract and tortious interference claims against her. See

letter dated December 16, 2019, a copy of which is attached hereto as Exhibit E.

      30.    Defendant also threatened to “pursue” Dr. Mahler if she attempted to

publish “derivative works, publish AAPC material with other publishers, or self-

publish AAPC material.” Ex. E.

      31.    Defendants also made bizarre threats regarding Dr. Mahler’s friendship

with Brenda Smith Myles, stating that “it would be a folly for [Dr. Mahler and

another AAPC author, Kari Buron] to expose themselves to legal liability out of a

misplaced sense of friendship.” Ex. E.

Continued Violations of Plaintiff’s Rights

      32.    Despite Dr. Mahler’s termination of the Write and Publish Agreements

and the resulting reversion to Dr. Mahler of any and all rights Defendant may have

previously held in Dr. Mahler’s Interoception works, Defendant continues to

advertise and sell Dr. Mahler’s Interoception works in interstate commerce. This

includes sales within this judicial District. See Receipt of Sale, a copy of which is

attached hereto as Exhibit F.

      33.    Defendant’s ongoing unauthorized sales of Dr. Mahler’s Interoception

works not only violate Dr. Mahler’s rights in such works, they also tarnish Dr.

Mahler’s reputation by associating Dr. Mahler with Defendant’s lack of

professionalism, inability to properly fulfill orders, and other shortcomings.
                                         -8-
        Case 1:21-cv-00604-JPW Document 1 Filed 04/01/21 Page 9 of 15




      34.     For example, Dr. Mahler has received and continues to receive

complaints from customers who have purchased copies of Plaintiff’s Interoception

works from Defendant.        These complaints explain that Dr. Mahler’s The

Comprehensive Assessment for Interoceptive Awareness is sold by Defendant

without a key element of the assessment—photo cards utilized in the performance

of the assessment. See customer complaints, a compilation of which is collectively

attached hereto as Exhibit G (the “Compilation of Customer Complaints”).

      35.     Because Dr. Mahler is the author, customers associate her with

Defendant’s failures. See Ex. G. This is both embarrassing to Dr. Mahler and

damaging to her professional reputation.

      36.     According to its website, Defendant apparently now sells The

Comprehensive Assessment of Interoceptive Awareness with PDF versions of the

photo cards, which destroys the integrity of the assessment. Thus, Defendant

continues to deceive consumers and harm Dr. Mahler’s reputation.

Additional Imminent Threats by Defendant

      37.     Rather than acknowledge the termination of the Write and Publish

Agreements and its consequences, Defendant has doubled down in its efforts to harm

Dr. Mahler.

      38.     On March 23, 2021, Defendant’s counsel sent a cease and desist email

to Dr. Mahler, claiming in no uncertain terms that Dr. Mahler’s self-publication of
                                        -9-
       Case 1:21-cv-00604-JPW Document 1 Filed 04/01/21 Page 10 of 15




various works relating to interoception infringes on Defendant’s purported rights.

See email dated March 23, 2021, a copy of which is attached hereto as Exhibit H

(the “Cease & Desist Email”).

      39.    None of the interoception-related Mahler works listed in the Cease &

Desist Email were or are the subject of any agreement with Defendant, and the

remainder of the works listed are not the subject of any perfected agreement with

Defendant.

      40.    The Cease & Desist Email further demands that Dr. Mahler cease

“copying and sales” of Dr. Mahler’s works of authorship, provide “an accounting of

all sales,” and “promptly link all titles . . . to the appropriate AAPC web pages for

sales.” Ex. H.

      41.    The Cease & Desist Email threatens that should Dr. Mahler not comply

with its demands, “AAPC will seek both monetary damages and equitable relief for

your infringement. I look forward to your response within ten (10) days.” Ex. H.

      42.    Dr. Mahler believes and maintains that Defendant has no instant rights

in and to any of her works of authorship, let alone any rights in and to the works

listed in Defendant’s Cease & Desist Email.




                                        -10-
       Case 1:21-cv-00604-JPW Document 1 Filed 04/01/21 Page 11 of 15




                                   COUNT I
        Declaration of No Copyright Infringement Under the Copyright Act

      43.    Plaintiff repeats and realleges the allegations contained in each and

every paragraph of the Complaint above as if fully set forth herein.

      44.    Defendant claims that Dr. Mahler’s self-publication and offers to sell

several of her own works of authorship constitutes unlawful copying and

infringement and has threatened legal action against Dr. Mahler on this basis.

      45.    Plaintiff alleges that Defendant’s purported copyright rights are invalid,

nonexistent, and/or unenforceable.

      46.    Plaintiff alleges that Defendant’s purported copyright rights, if valid,

are exceedingly narrow in scope such that Plaintiff’s sales of her self-published

works do not constitute an infringement of Defendant’s purported copyright rights.

      47.    An actual, present, and justiciable controversy exists between Plaintiff

and Defendant concerning Dr. Mahler’s ownership of her works of authorship and

her right to exclusively self-publish and sell her works of authorship.

      48.    This substantial controversy, between parties having adverse legal

interest, is of sufficient immediacy and reality to warrant the issuance of a

declaratory judgment.




                                         -11-
       Case 1:21-cv-00604-JPW Document 1 Filed 04/01/21 Page 12 of 15




      49.     Dr. Mahler respectfully seeks a declaratory judgment determination

from this Court that her self-publication and sale of her works of authorship does not

constitute copyright infringement.

                                  COUNT II
Declaration that Write and Publish Agreements Were Terminated by Plaintiff and
                      All Rights Reverted Back to Plaintiff

      50.     Plaintiff repeats and realleges the allegations contained in each and

every paragraph of the Complaint above as if fully set forth herein.

      51.     Despite Plaintiff’s issuance of multiple letters stating her desire to

terminate the September 2015 and March 2016 Write and Publish Agreements,

Defendant continues to offer Dr. Mahler’s Interoception works for sale without Dr.

Mahler’s authorization, claims it owns rights in several other of Dr. Mahler’s works

of authorship, and has otherwise failed to comply with the Termination and

Restoration of Rights to Author provisions of the Agreements (¶¶ 21(a)-(d)).

      52.     An actual, present, and justiciable controversy exists between Plaintiff

and Defendant concerning the status and consequences of the Write and Publish

Agreements.

      53.     Plaintiff respectfully seeks a declaratory judgment determination from

this Court that the Write and Publish Agreements were terminated effective February

28, 2019, and that any and all rights of Defendant under the Agreements stand

extinguished.
                                         -12-
       Case 1:21-cv-00604-JPW Document 1 Filed 04/01/21 Page 13 of 15




                                 COUNT III
         Declaratory Judgment that Defendant Violates 15 U.S.C. § 1125

      54.    Plaintiff repeats and realleges the allegations contained in each and

every paragraph of the Complaint above as if fully set forth herein.

      55.    Defendant continues to offer to sell and sell Dr. Mahler’s Interoception

works without authorization post-termination of the Write and Publish Agreements.

      56.    Defendant represents and has represented to customers that their copies

of The Comprehensive Assessment of Interoceptive Awareness will arrive in a

complete form—that is, the customer will receive the assessment and the photo cards

necessary to perform the assessment.

      57.    Defendant, however, has failed and fails to include the photo cards with

copies of The Comprehensive Assessment of Interoceptive Awareness it sells.

Moreover, Defendant has sold The Comprehensive Assessment of Interoceptive

Awareness with ineffective PDF versions of the photo cards, which destroys the

integrity of the work.

      58.    Defendant’s actions have resulted in customer confusion and

complaints and financial and reputational harm to Dr. Mahler.

      59.    Dr. Mahler respectfully seeks a declaratory judgment determination

from this Court that Defendant’s actions are violative of the Lanham Act’s

prohibitions on false designations of origin, false descriptions, and dilution.

                                         -13-
       Case 1:21-cv-00604-JPW Document 1 Filed 04/01/21 Page 14 of 15




                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests that this Court enter the

following judgment and relief against Defendant:


      A.     Find and declare that Plaintiff’s self-publication and sale of her own

works does not constitute infringement of Defendant’s purported copyright;

      B.     Find and declare that Defendant is not entitled to any injunctive,

equitable, or monetary relief with respect to Plaintiff’s self-publication and sale of

her own works;

      C.     Find and declare that Defendant has not suffered any, and will not suffer

any, harm or damages, and thus is not entitled to any relief under the Copyright Act;

      D.     Find and declare that that the September 2015 and March 2016 Write

and Publish Agreements were terminated by, at the latest, February 28, 2019 and

that any and all rights of Defendant under the Write and Publish Agreements stand

extinguished;

      G.     Find and declare that Defendant has violated the Lanham Act’s

prohibitions on false designations of origin, false descriptions, and dilution;

      H.     Award Plaintiff appropriate monetary damages and injunctive relief;

      I.     Award Plaintiff her reasonable attorney’s fees, expenses, and costs

incurred in connection with this action, and


                                         -14-
          Case 1:21-cv-00604-JPW Document 1 Filed 04/01/21 Page 15 of 15




      J.      Award Plaintiff any such further relief as the Court deems just and

proper.



                                      Respectfully submitted,

                                      MONTGOMERY MCCRACKEN
                                      WALKER &RHOADS LLP
Dated: April 1, 2021                  /s/ Dylan F. Henry
                                      Dylan F. Henry (315943)
                                      dhenry@mmwr.com
                                      Alfred W. Zaher (pro hac vice forthcoming)
                                      Brianna M. Vinci (pro hac vice
                                      forthcoming)
                                      1735 Market St., 19th Floor
                                      Philadelphia, Pa 19103
                                      T: 215-772-1500 / F: 215-731-3759
                                      Counsel for Plaintiff,
                                      Dr. Kelly J. Mahler




                                       -15-
